PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date April 7, 1967.
Our consideration of the oral arguments, the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is, therefore, denied.
Since the case will now be heard de novo, a ruling on the petition for attorney’s fees is accordingly deferred pending final disposition.
See our opinion in Allison Developments Inc., et al. v. Rudasill et al., 202 So.2d 752.
CALDWELL, C. J., and THOMAS, ROBERTS and THORNAL, JJ., concur.
ERVIN, J., dissents with opinion.